       Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 1 of 6



 FORM 6 (ND/SD MISS. DEC. 2016)




                                    UNITED STA'IcS DISTRICT COURT
                                   SOUTHERN DISTRICT OF MISSISSIPPI


Mississippi Immigrants Rights Alliance,

                                          Plaintiff,

  V.                                                              CIVIL ACTION
                                                                  No. 3: 19-cv-00831 -CWR-FKB
Delbert Hosemann, in his official capacity
as Mississippi Secretary of State,

                                          Defendant.

                        APPLICATION FOR ADMISSION PRO HAC VICE

 (A)     Name:                    John Michael Powers

         Finn Name:               Lawyers' Committee for Civil Rights Under Law


         Office Address:          1500 K Street NW, Suite 900

         City:                    __
                                  W'""as=hi=n=gt=o=n_ _ _ _ _ _ State_D_C_ _ _ Zip 20005

         Telephone:                  02aa...-6__6....,2--8~38-9_ _ _ _ _ Fax: 202-783-0857
                                  __2__

         E-mail:                  jpowers@lawyerscommittee.org


                                  Missisippi Immigrants Rights Alliance
 (B)     Client(s):

         Address:
                                  4436 N State Street Suite A-1

         City:                    ""'Ja=c=k=so=n__________ State ~M
                                                                  .....S_______ Zip 39206

         Telephone:                        -9=6=-8-=5 =-=18=2_ _ _ _ _ Fax: 601-968-5183
                                  =60"""'1....


         The following information is optional:
                                                       1
        Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 2 of 6
FORM 6 (ND/SD Miss. DEC. 2016)




         Have you had a prior or continuing representation in other matters of one or more of the
         clients you propose to represent, and is there a relationship between those other matter(s) and
         the proceeding for which you seek admission?

          No




         Do you have any special experience, expertise, or other factor that you believe makes it
         particularly desirable that you be permitted to represent the client(s) you propose to represent
         in this case?

         Mr. Powers is an attorney in the Voting Rights Project of the Lawyers' Committee for Civil
         Rights Under Law.




( C)     I am admitted to practice in the:

               X                 State of Maryland

               X                 District of Columbia
         and I am currently in good standing with that Court. A certificate to that effect, issued by
         the appropriate licensing authority within ninety days of the date of this Application, is
         enclosed; the physical address, telephone number and website/email address for that
         admitting Court are:
         District of Columbia Court of Appeals
         430 E Street NW, Room 123
         Washington� DC 2000 l
         202-626-34 ,s
         http://www.dccourts.gov/contact-us
         License number: 1024831
         Admitted: February 2015
         Court ofA_ppeals of Maryland
         Robert C. Murphy Courts ofAppeal Building
         361 Rowe Boulevard
         Ann�lis, MD 21401
         410-Z60-1500
         https://mdcourts.gov/coappeals/cogs
         Attorney account number: 1312190017
         Admitted: December 2013

         All other courts before which I have been admitted to practice:
                                                   2
        Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 3 of 6
FORM 6 (ND/SD MISS. DEC. 2016)




          Jurisdiction                                                   Period of Admission

          U.S. District and Bankruptcy Courts for                        December 7, 2015

          the District of Columbia




                                                                                   Yes         No
(D)        Have you been denied admission pro hac vice in this state?                          X

           Have you had admission pro hac vice revoked in this state?                          X
           Has Applicant been formally disciplined or sanctioned by any court
           in this state in the last five years?                                               X

  If the answer was "yes," describe, as to each such proceeding, the nature of the allegations, the
  name of the person or authority bringing such proceedings; the dates the proceedings were initiated
  and finally concluded; the style of the proceedings; and the findings made and actions taken in
  connection with those proceedings:




                                                                                   Yes      No
(E)       Has any formal, written disciplinary proceeding ever been
          brought against you by a disciplinary authority in any other
          jurisdiction within the last five years?                                          X


                                                   3
        Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 4 of 6
FORM 6 (ND/SD MISS. DEC. 2016)




           If the answer was "yes," describe, as to each such proceeding, the nature of the
           allegations; the name of the person or authority bringing such proceedings; the
           date the proceedings were initiated and finally concluded; the style of the
           proceedings; and the findings made and actions taken in connection with those
           proceedings.




                                                                                     Yes       No
(F)        Have you been fonnally held in contempt or otherwise
           sanctioned by any court in a written order in the last five years                   X
           for disobeying its rules or orders?

           If the answer was "yes," describe, as to each such order, the nature of the allegations,
           the name of the court before which such proceedings were conducted; the date of the
           contempt order or sanction, the caption of the proceedings. and the substances of the
           court's rulings (a copy of the written order or transcript of the oral rulings must be
           attached to the application).




(G)         Please identify each proceeding in which you have filed an application to proceed
            pro hac vice in this state within the preceding two years, as follows:


 Name and Address of Court                         Date of              Outcome of Application
                                                   Application
 None




                                                    4
       Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 5 of 6
FORM6(ND/SDMIss. DEC. 2016)




(H)       Please identify each case in which you have appeared as counsel pro hac vice in
          this state within the immediately preceding twelve months, are presently appearing
          as counsel pro hac vice, or have pending applications for admission to appear pro
          hac vice, as follows:

Name and Address of Court                     Style of Case



None




                                                                                 Yes      No
(I)      Have you read and become familiar with all the LOCAL
         UNIFORM CIVIL RULES OF THE UNITED STATES DISTRICT
         COURTS FOR THE NORTHERN AND SOUTHERN DISTRICTS OF                           X
         MISSISSIPPI?


         Have you read and become familiar with the MISSISSIPPI RULES
         OF PROFESSIONAL CONDUCT?                                                    X


(J)    Hease provide the following information about the resident attorney who has been
       associated for this case:
Name and Bar Number           Beth L. Orlansky - MS Bar No. 3938
Firm Name:                    Mississippi Center for Justice

Office Address:               P.O. Box 1023, S Old River Pl Suite 203

                              City: Jackson                    State: MS     Zip: 39202

                              Telephone: 601-352-2269          Fax: (601) 352-4769



                                                      5
       Case 3:19-cv-00831-CWR-FKB Document 7 Filed 11/26/19 Page 6 of 6
FORM 6 (ND/SD MISS. DEC. 2016)



Email address:                    borlansky@mscenterforjustice.org




(K)      The undersigned resident attorney certifies that he/she agrees to the association with
         Applicant in this matter and to the appearance as attorney of record with Applicant.




                                                                                   Resident Attorney

         I certify that the information provided in this Application is true and correct.


             j 1/   ?I.P/fq
               Date

        Unless exempted by Local Rule 83. l (d)(5), the application fee established by this
        Court must be enclosed with this Application.



                                       CERTIFICATE OF SERVICE

        The undersigned Resident Attorney certifies that a copy of this Application for Admission

Pro Hae Vice has been mailed or otherwise served on this date on all parties who have appeared in

this case.

        This the       '2<.i, day of IV QY:-......{,-< r   , 20 /9,




                                                               Resident Attorney




                                                           6
